                                          UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                                  3:18-cv-681-FDW

               TIMOTHY S. GILL,                    )
                                                   )
                                 Plaintiff,        )
                                                   )
               vs.                                 )
                                                   )
               COCA COLA BOTTLING                  )                         ORDER
               CONSOLIDATED COMPANY,               )
                                                   )
                                 Defendant.        )
               ___________________________________ )

                         THIS MATTER is before the Court on initial review of pro se Plaintiff’s Amended

               Complaint pursuant to 28 U.S.C. § 1915(e). (Doc. No. 5). On January 17, 2019, the Court

               granted Plaintiff’s in forma pauperis application, but ordered Plaintiff to file an Amended

               Complaint. (Doc. No. 4). Plaintiff filed his Amended Complaint on February 6, 2019. (Doc.

               No. 5). The Amended Complaint sufficiently states a non-frivolous claim for a violation of the

               Americans with Disabilities Act. 42 U.S.C. § 12101 et seq.

                         IT IS, THEREFORE, ORDERED that:

                         1.     The U.S. Marshal shall effectuate service on Defendant in accordance with Rule 4

                                of the Federal Rules of Civil Procedure. The U.S. Marshal shall use the information

                                provided in the summons form attached to Plaintiff’s Complaint. (Doc. No. 1-1).



Signed: April 22, 2019




                                                                 1
